DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 33 recite “wherein the elongate body comprises a free end” in lines 1-2, respectively. Claims 32 and 33 ultimately depend from claim 26 which recites “an elongate body comprising a first end at the back portion of the receptacle and a free end” in lines 6-7. It is unclear if the “free end” of claims 32 and 33 is intended to be the same free end of claim 26 or in addition to the free end of claim 26. For the purposes of examination the limitations of claims 32 and 33 have been interpreted to read “wherein the free end”.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 32 and 33 fail to further limit the subject matter of the claim upon which they depend. Claims 32 and 33 recite “wherein the elongate body comprises a free end configured to be received by and secured in a receptacle of a second lead extension” in lines 1-3, respectively. Claims 32 and 33 ultimately depend from claim 26 which recites “an elongate body comprising a first end at the back portion of the receptacle and a free end” in lines 6-7 and “wherein the free end is configured to be received and secured in another receptacle of another lead extension” in lines 9-10. The phrase “another receptacle of another lead extension” of claim 26 is considered equivalent to “a receptacle of a second lead extension” because a receptacle of a second lead extension is another receptacle different from the lead extension. Accordingly, claims 32 and 33 recite the same subject matter as found in previous claim 26 and fail to further limit the subject matter of claim 26. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-28, 31-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 6,605,094 B1) in view of Pandey (US 8,088,138 B2).
Regarding claims 26 and 32-33, Mann discloses a tether (tool 9”; figs. 7, 8-8A) comprising: a receptacle (carrier 32) configured to receive and secure, but not electrically couple to, a free end portion (lead extension connector 40) of a lead extension (lead extension 34), the receptacle having a tapered front portion (tapered front portion of carrier 32 of figs. 8-8A) and a generally opposing back portion (proximal tapered portion; figs. 8-8A) such that the free end portion of the lead extension is configured to be received into a front face (including at least tapered conical portion of carrier 32) of the receptacle (via lead guide 24 and cavity 28; figs. 8-8A); and an elongate body (rod 12) comprising a first end (at connector 20’; fig. 7) at the back portion of the receptacle (fig. 8A) and an end (proximal end of rod 12 connected to handle 10) opposing the first end (figs. 8A-B), wherein the elongate body extends from the first end at the back portion of the receptacle to the end (figs. 8A-B). 
Mann discloses wherein the tether is used for tunneling and carrying a lead (abstract) and wherein the elongate body comprises a free end (connector 20’; fig. 7) at the first end configured to be received by and secured in another receptacle of another or second lead extension (as carrier 32 is disposable and connector 20’ may be fit into a different receptacle of a lead extension; column 6, lines 21-28), but fails to disclose that the end of the elongate body connected to the handle is a free end that is configured to be received and secured in another receptacle of another or second lead extension.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the proximal end of the elongate body of Mann to be a free end such that it is removable from the handle and may be replaced with another receptacle as taught by Pandey in order to allow the device to be pushed or pulled with one hand, depending on the user’s desires, thereby increasing the range of motion and uses of the device.

Regarding claim 28, Mann substantially discloses the invention as claimed above and further discloses wherein the receptacle (32) comprises a clamp (arms of lead guide 24; figs. 7, 8) for securing the free end portion of the lead extension in the lumen (as lead extension 34 is removably pressed into lead guide 24 which retains it therein; column 6, lines 32-36).
Regarding claim 31, Mann substantially discloses the invention as claimed above and further discloses a tapered element (distal tapered tip 21 of connector 20’ of rod 12; fig. 8A) disposed about the elongate body (12) at a distance from the receptacle (as the tapered tip may be removed from the carrier body; fig. 7), the tapered element being disposed about the elongate body such that a portion of the tapered element having a smaller diametric dimension faces the receptacle (fig. 8A).
Regarding claim 34, Mann substantially discloses the invention as claimed above and further discloses wherein the lumen (28) defined by the body (carrier body) of the receptacle (32) extends from the tapered front portion of the receptacle toward, but not through, the generally opposing back portion of the receptacle (as the tip of the connector 20’ abuts a wall within the carrier; fig. 8A).
Regarding claim 36, modified Mann discloses wherein the elongate body (12) comprises the free end (free proximal end of rod 12 as modified by Pandey according to .

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 6,605,094 B1) in view of Pandey (US 8,088,138 B2), as applied to claim 26 above, and further in view of Hector (US 2005/0171509 A1).
Regarding claim 29, modified Mann fails to disclose wherein the clamp comprises a resiliently deflectable arm having teeth configured to engage the free end portion of the lead extension.
However, Hector teaches a receptacle for a lead extension (abstract) comprising a clamp comprising a resiliently deflectable arm (multi-beam spring contact; [0011]) having teeth (contacts 125; fig. 2A) configured to engage the free end portion (connector 107) of the lead extension (lead body 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clamp of Mann to be a resiliently deflectable arm having teeth as taught by Hector in order to improve the locking security of the free end portion of the lead extension within the lumen.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument because Mann is not being relied upon to teach the elongate body comprising a first end at the back portion of the receptacle and a free end opposing the first end as now claimed.
With respect to claim 29, the rejection over Hector has been maintained in light of the new rejection over claim 26, with respect to Mann in view of Pandey.
For at least the reasons discussed above, the application is not found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771